DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2022 has been entered.
 Claim Objections
Claim 11 is objected to because of the following informalities:  
In reference to claim 11, in line 3 amend “(11)” to “(110)” and in line 8 after “the” and before “pipe end” insert “at least one” and in line 8, after “the” and before “pipe end” insert “at least one”, in order to ensure consistency in the claim language.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In reference to claim 11, the claim has been amended to recite “the aluminum alloy is different than the zinc alloy” in lines 12-13. The originally filed disclosure does not support the presently claimed phrase “the aluminum alloy is different than the zinc alloy”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Glaeser et al. (DE 10 2008 016 994) (Glaeser) in view of The Advantages of Zinc Casting Alloys (Fagnani).
	The examiner has provided the non-patent literature document, Fagnani, and previously provided a machine translation of DE 10 2008 016 994 with the Office Action mailed 12/07/2021. The citation of prior art in the reject refer to the provided document and machine translation. 
In reference to claim 11, Glaeser discloses a housing component with an inner channel ([0001]). The housing component includes a diecast part of an aluminum alloy and at least one tube embedded in the material of the housing component ([0019]) (corresponding to a metallic cast component (100), comprising: a cast body (110); and at least one pipe (120) cast in the cast body (11); the casting material (M) is an aluminum alloy). A fluid is passed through the channel of the at least one tube ([0023]) (corresponding to at least one pipe through which a medium (F) is flowable).
	Glaeser further discloses the tube ends in front of the outer surface at a distance from the outer surface of the housing component ([0035]) (corresponding to the at least one pipe (120) comprises a pipe connection (121, 122) formed at or in a surface of the cast body (110) on at least one pipe end of the at least one pipe (120)). FIG. 10, provided below, teaches a connecting piece 31 is made of metal as a separate component ([0036]) (corresponding to the at least one pipe (120) also comprises an enclosing metal bush (130) at the pipe end, the enclosing metal bush (130) embedded in the cast body (110)). The connecting piece in the housing component rests at the end side against the end side of the tube end in a planar and tight manner ([0036]) (corresponding to effectuating a seal between the at least one pipe end and the cast body (110); the enclosing metal bush (130) is integrally bonded with an enclosing casting material (M) of the cast body).
	Glaeser does not explicitly disclose the connecting piece is made of a zinc alloy, as presently claimed. However, Glaeser discloses the connecting piece maybe made of aluminum, an aluminum alloy or steel ([0036]).
	Fagnani discloses zinc casting alloys provide a better combination of strength, toughness, rigidity, bearing, performance and economical castability than any other alloy possible (p. 1). Fagnani further teaches the zinc alloy’s properties often exceed the ones of other alloys such as aluminium, magnesium, bronze, plastics and other cast irons (p. 1).

    PNG
    media_image1.png
    317
    497
    media_image1.png
    Greyscale
	In light of the motivation of Fagnani, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to use a zinc casting alloy as the material to make the connecting component of Glaeser, in order to provide a connecting component that has a better combination of strength, toughness, rigidity, bearing, performance and economical castability than aluminum, aluminum alloys or steel, and thereby arriving at the presently claimed invention.
In reference to claim 12, Glaeser in view of Fagnani discloses the limitations of claim 11, as discussed above. Glaeser further discloses the at least one pipe consists of light metal ([0020]) (corresponding to the at least one pipe (120) is a metal pipe).
In reference to claims 15 and 16, Glaeser in view of Fagnani discloses the limitations of claim 11, as discussed above. Glaeser in view of Fagnani discloses the claimed invention except for the connecting component having a radial thickness of no less than three and no greater than ten millimeters and an axial length of no less than ten and no greater than fifteen millimeters, as presently claimed. It would have been obvious to one having ordinary skill in the art at before the effective filing date of the presently claimed invention to have the radial thickness of the connecting component be no less than three and no greater than ten millimeter and the axial length of the connecting component be no less than ten and no greater than fifteen millimeters, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Where the only difference between a claim and the prior art is one of relative dimensional differences and there is no showing that the claimed device and the prior art would perform any differently, the claimed device is not patentably distinct from the prior art. Gardner v. TEC System, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
In reference to claim 17, Glaeser in view of Fagnani discloses the limitations of claim 11, as discussed above. Glaeser further teaches the housing component with an inner channel is for the transmission of a fluid (Title) (corresponding to the cast body (110) is a transmission housing component). 

Claims 11-12, 15-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Diehl et al. (US 4,958,537) (Diehl) in view of Gellert et al. (US 2004/0191358) (Gellert) and Effects of zinc coating on interfacial microstructure and mechanical properties of aluminum/steel bimetallic composites (Jiang).
	The examiner has provided the non-patent literature document, Jiang. The citation of prior art refers to the provided document.
In reference to claims 11-12 and 17, Diehl discloses a cover for at least one end of a transmission casing which a vehicular automatic transmission is housed (col. 2, lines 13-17; Abstract) (corresponding to the vast body is a transmission housing component). The cover includes a cast body portion cast from aluminum (col. 3, lines 37-38; col. 5, lines 19-21) (corresponding to a metallic cast component (100), comprising: a cast body (110); the casting material (M) is an aluminum alloy). The cover incorporates a plurality of metallic tubular conduits cast in situ within the body portion, the conduits possess leak-proof integrity even when connected to a source of hydraulic fluid under relatively high pressure (col. 2, lines 12-17, 35-40) (corresponding to at least one pipe (120) cast in the cast body (11) and through which a medium (F) is flowable; the at least one pipe (120) is a metal pipe).
	FIG. 1, provided below, discloses five conduits incorporated within the body portion 12 of the cover 10, and these conduits communicate with five inlet ports and five outlet ports (col. 3, lines 60-68) (corresponding to the at least one pipe (120) comprises a pipe connection (121, 122) formed at or in a surface of the cast body (110) on at least one end of the at least one pipe (120)). 
	Diehl does not explicitly disclose the conduits comprise an enclosing bush at the pipe end, as presently claimed. 
	Gellert discloses a cast manifold block made from an aluminum alloy and comprising at least one pipe ([0032]; [0013]). Gellert teaches a second end of the pipe is inserted into a connector disk, the connector disk is used to support the end of the pipe before, during and after casting of the manifold ([0051]; [0055]) (corresponding to the at least one pipe (120) also comprises an enclosing metal bush (130) at the pipe end). FIG. 6, provided below, discloses the connector disk 668 is embedded in the manifold body and supports the pipe end within the manifold before, during and after casting ([0055]) (corresponding to the enclosing metal bush (130) embedded in the cast body (110) and effectuating a seal between the at least one pipe end and the cast body (110)). Given that the connector disk is cast into the manifold, it is clear that the connector disk is integrally bonded with the manifold (corresponding to the enclosing metal bush (130) is integrally bonded with an enclosing casting material (M) of the cast body (110)).
	In light of the motivation of  Gellert, it would have been obvious one of ordinary skill in the art before the effective filing date of the presently claimed invention, to include a connector disk at a second end of the conduits of Diehl, in order to provide support the end of the conduit before, during and after casting of the cast body portion.
	While Diehl in view of Gellert does not explicitly disclose the connector disk is made of a zinc alloy, as presently claimed. Diehl in view of Gellert discloses the cast body portion is made of aluminum (Diehl, col. 5, lines 19-21) and the connector disk is made of tool steel (Gellert, [0053]).
	Jiang discloses using combined structure consisting of aluminum and steel alloys as a bimetallic composite (Introduction, p.249). Jiang teaches coating a zinc alloy on a steel insert in order to protect the surface of the steel insert from oxidation and to improve wettability between the aluminum alloy and the steel (Introduction, p. 249-250). Jiang further teaches the zinc coating promotes a metallurgical reaction of the aluminum with steel and resulting in a remarkable improvement of the bonding between the aluminum and the steel (Conclusion, p. 257).
	In light of the motivation of Jiang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to coat the steel connector disk of Diehl in view of Gellert with a zinc alloy, in order to protect the connector disk from oxidation, improve wettability between the cast body portion and the connector disk and thus improve bonding between the aluminum cast body portion and steel connector disk (corresponding to the metal bush (130) is made of a zinc alloy, and the aluminum alloy is different than the zinc alloy), and thereby arriving at the presently claimed invention.

    PNG
    media_image2.png
    702
    415
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    285
    483
    media_image3.png
    Greyscale

In reference to claims 15 and 16, Diehl in view of Gellert and Jiang discloses the limitations of claim 11, as discussed above. Diehl in view of Gellert and Jiang discloses the claimed invention except for the connector disk having a radial thickness of no less than three and no greater than ten millimeters and an axial length of no less than ten and no greater than fifteen millimeters, as presently claimed. It would have been obvious to one having ordinary skill in the art at before the effective filing date of the presently claimed invention to have the radial thickness of the connector disk be no less than three and no greater than ten millimeter and the axial length of the connector disk be no less than ten and no greater than fifteen millimeters, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Where the only difference between a claim and the prior art is one of relative dimensional differences and there is no showing that the claimed device and the prior art would perform any differently, the claimed device is not patentably distinct from the prior art. Gardner v. TEC System, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
In reference to claims 21, Diehl in view of Gellert and Jiang discloses the limitations of claim 11, as discussed above. Diehl discloses the conduits include a wall thickness (col. 5, lines 26-31) (corresponding to a wall of the at least one metal pipe (120) has a thickness). FIG. 6 of Gellert, provided above, discloses the connector disk 668 have a thickness and surround the wall of the pipe 682 (corresponding to a wall of the enclosing metal bush (130) has a thickness; the wall of the enclosing metal bush (130) surrounds the wall of the at least one metal pipe (120)).
Diehl in view of Gellert and Jiang discloses the claimed invention except for the thickness of the connector disk being greater than the thickness of the wall of the conduit, as presently claimed. It would have been obvious to one having ordinary skill in the art before the effective filing date of the presently claimed invention to modify the thickness of the connector disk to be greater than that of the conduit, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Where the only difference between a claim and the prior art is one of relative dimensional differences and there is no showing that the claimed device and the prior art would perform any differently, the claimed device is not patentably distinct from the prior art. Gardner v. TEC System, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Response to Arguments
In response to amended claims 11 and 21, the previous Claim Objections of record are withdrawn.
In response to amended claim 11, which now recites “the aluminum alloy is different than the zinc alloy”, it is noted that Fischer et al. (US 2015/0330405) (Fischer), Fuehrer et al. (DE 10 2009 002057) (Fuehrer) and Zinc-Aluminum Foundry Alloys either alone or in combination no longer meet the presently claimed limitations. Therefore, the previous 35 U.S.C. 103 rejections over Fischer in view of Fuehrer and Zinc-Aluminum Foundry Alloys and Fuehrer in view of Zinc-Aluminum Foundry Alloys are withdrawn from record. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784